Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Hannon on 07/26/2022

The application has been amended as follows: 

Claim 1, line 30 stated “…being fastened internally fitted…”, but has been amended to state –being fastened and internally fitted—
Claim 1, line 41 stated “…inner ring that are externally…”, but has been amended to state –inner ring that is externally—
Claim 5, lines 4-5 stated “…and a side surface…”, but has been amended to state –and the side surface—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art cited herein teaches the basic structure of a suspension device. For example, Ogawa et al. (US 20130060422) discloses a suspension device (10) comprising an upper shell (32) having a stepped section (see fig. 3), a lower shell (31), a ball screw shaft (36), a bearing unit (44), a ball nut (39), an inner tube (31a), an electric motor (40), and a coil spring (20).
However, Ogawa et al., or any other cited reference, does not disclose a suspension device comprising all of the limitations found within the independent claim, such as a bearing unit that includes a bearing holder, a pressing plate, and a rolling bearing as described in the claims.
Accordingly, the claimed invention overcomes the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-3, 5, and 7 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614